MEMORANDUM OPINION
                                         No. 04-12-00092-CV

                                       Orlando VILLARREAL,
                                              Appellant

                                                   v.

                                         Sandra MACHADO,
                                              Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2001-CI-19022
                          The Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 15, 2012

REVERSED AND REMANDED; TEMPORARY INJUNCTION DISSOLVED

           Orlando Villarreal brings this interlocutory appeal from the trial court’s order granting a

temporary restraining order and temporary injunction ordering him to vacate his residence and

limiting his access to his mother. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West

Supp. 2012). Villarreal contends the order is void because it does not state in specific terms the

reasons for its issuance. We agree.
                                                                                     04-12-00092-CV


       Rule 683 of the Texas Rules of Civil Procedure requires that an “order granting an

injunction and every restraining order shall set forth the reasons for its issuance[.]” TEX. R. CIV.

P. 683; Kotz v. Imperial Capital Bank, 319 S.W.3d 54, 58 (Tex. App.—San Antonio 2010, no

pet). The Texas Supreme Court “interpret[s] the Rule to require in this respect only that the

order set forth the reasons why the court deems it proper to issue the writ to prevent injury to the

applicant in the interim; that is, the reasons why the court believes the applicant’s probable right

will be endangered if the writ does not issue.” Transport. Co. of Tex. v. Robertson Transports.,

Inc., 152 Tex. 551, 261 S.W.2d 549, 553 (1953); State v. Cook United, Inc., 464 S.W.2d 105,

106 (Tex. 1971) (“Under Rule 683 . . . it is necessary to give the reasons why injury will be

suffered if the interlocutory relief is not ordered.”). The trial court must set forth specific

reasons, not merely conclusory statements, in the order granting temporary injunctive relief.

TEX. R. CIV. P. 683 (“be specific in terms”); accord Charter Med. Corp. v. Miller, 547 S.W.2d
77, 78 (Tex. Civ. App.—Dallas 1977, no writ). The procedural requirements of Rule 683 are

mandatory, and an order granting a temporary injunction that fails to strictly comply with the

rule is subject to being declared void and dissolved. Qwest Communications Corp. v. AT & T

Corp., 24 S.W.3d 334, 337 (Tex. 2000) (per curiam); InterFirst Bank San Felipe, N.A. v. Paz

Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986) (per curiam).

       In this case, the order wholly fails to state the reasons for its issuance. The order merely

states that a restraining order is “appropriate” against Villarreal and then grants the temporary

injunction. Although the trial court may have justly been concerned about the welfare of

Villarreal’s ailing mother, we conclude the trial court nonetheless abused its discretion in

entering an order that does not satisfy the requirements of Rule 683. Qwest, 24 S.W.3d at 337;

Indep. Capital Mgmt., L.L.C. v. Collins, 261 S.W.3d 792, 795 (Tex. App.—Dallas 2008, no pet.);



                                                -2-
                                                                                   04-12-00092-CV


Univ. Interscholastic League v. Torres, 616 S.W.2d 355, 358 (Tex. Civ. App.—San Antonio

1981, no writ).

       Because we conclude the order granting the temporary injunction fails to meet the

specificity requirements of Rule 683, and is thus void, we need not address the other appellate

issue raised by Villarreal. Accordingly, the trial court’s order granting the temporary injunction

is reversed, the injunction is dissolved, and the cause is remanded to the trial court for further

proceedings.


                                                     Phylis J. Speedlin, Justice




                                               -3-